Order entered December 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00760-CR

                      CHRISTOPHER DAMON HARRELL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068720

                                           ORDER
       Before the Court is appellant’s December 20, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER the brief due by January 6, 2020.

Counsel is reminded that he may access the appellate record via the attorney portal.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE